DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.

Response to Arguments
 	The previously issued 35 U.S.C. § 112(a) rejections of claims 1 and 18 are withdrawn in view of Applicant’s amendments and remarks.

	The previously issued 35 U.S.C. § 112(b) rejections of claims 1, 3, and 18 are withdrawn in view of Applicant’s amendments.

	The Applicant’s arguments with respect to claims #1, 3, 5, 7-9, 11-22 in the reply filed on March 30, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Hsieh, Registration #42,672, on April 15, 2022.

	(Claim 10: Cancelled)

Allowable Subject Matter
 	Claims #1, 3, 5, 7-9, and 11-22 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a through-substrate interconnection electrically connecting the metallization layer and the optical component” (claim 1), “each of the groups of filter elements being formed by: arranging a respective continuous filter layer on a respective planar surface above the sensor substrate, applying a respective mask on the filter layer, the mask covering areas provided for the group of filter elements, structuring the filter layer using the mask such that a respective non-planar surface is formed, and planarizing the non-planar surface such that a respective planarized surface is formed” (claim 15), and “arranging a through-substrate interconnection electrically connecting the metallization layer and the optical component” (claim 18).
		As to claims 1 and 18, Borthakur et al. (U.S. Patent Publication No. 2015/0318323 A1), hereafter “Borthakur”, is the closest prior art.  While Borthakur teaches a metallization layer 114 between the semiconductor body 104 and the sensor substrate 110; an optical component 117R, 117G, 117B above the surface of incidence; and a through-substrate interconnection 204.  However, Borthakur does not teach the through-substrate interconnection electrically connecting the metallization layer and the optical component and no other prior art was found. 
		As to claim 15, no prior art was found for the process limitations.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829